                                            Case 5:20-cv-02035-BLF Document 10 Filed 09/03/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOSHUA S. HERRERA,
                                  11                                                    Case No. 20-02035 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF DISMISSAL WITH
Northern District of California




                                                 v.                                     LEAVE TO AMEND
 United States District Court




                                  13

                                  14     J. ORTEGA, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the Salinas Valley State Prison (“SVSP”), filed the
                                  19   instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against prison staff at SVSP
                                  20   as well as an appeals examiner at the Office of Appeals. Dkt. No. 1. Plaintiff’s motion for
                                  21   leave to proceed in forma pauperis will be addressed in a separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                            Case 5:20-cv-02035-BLF Document 10 Filed 09/03/20 Page 2 of 6




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that on June 11, 2019, he was the subject of a retaliatory search of
                                  10   his cell by Defendants J. Ortega, R. Castillo, B. Duran, and R. Cardona, when he refused to
                                  11   withdraw an inmate grievance challenging the placement of a confidential memo in his
                                  12   file. Dkt. No. 1 at 3-4. Defendant R. Castillo authored the memo, and Defendant R.
Northern District of California
 United States District Court




                                  13   Mojica reviewed and signed his approval. Id. at 4, 6, 8. Plaintiff challenges the
                                  14   confidential memo as a “slanderous defamatory accusation without merit and with zero
                                  15   evidence.” Id. at 6. Plaintiff claims the inclusion of the confidential memo in his file
                                  16   without an opportunity to be heard violated due process, and the refusal by Defendants to
                                  17   remove it constitutes cruel and unusual punishment under the Eighth Amendment. Id.
                                  18   Plaintiff claims Defendants M. Valdez and G. Bickham violated his First Amendment right
                                  19   to file 602 appeals by refusing to remove the confidential file and covering up “his cohorts
                                  20   deliberate falsifications.” Id. at 7
                                  21          1.     First Amendment - Retaliation
                                  22          “Within the prison context, a viable claim of First Amendment retaliation entails
                                  23   five basic elements: (1) An assertion that a state actor took some adverse action against an
                                  24   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled
                                  25   the inmate's exercise of his First Amendment rights, and (5) the action did not reasonably
                                  26   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
                                  27   Cir. 2005) (footnote omitted). Plaintiff allegations against Defendants J. Ortega, R.
                                  28                                                 2
                                          Case 5:20-cv-02035-BLF Document 10 Filed 09/03/20 Page 3 of 6




                                   1   Castillo, B. Duran, and R. Cardona are insufficient to state a retaliation claim because he
                                   2   fails to satisfy the fourth and fifth elements above, i.e., that their actions chilled the
                                   3   exercise of his First Amendment rights and did not reasonably advance a legitimate
                                   4   correctional goal. Id. This claim shall be dismissed with leave to amend for Plaintiff to
                                   5   attempt to state sufficient facts to satisfy all the elements for a retaliation claim.
                                   6          2.      Eighth Amendment Claim
                                   7          Plaintiff’s allegation that the inclusion of the “slanderous defamatory” confidential
                                   8   memo violates the Eighth Amendment fails to state a claim. A prison official violates the
                                   9   Eighth Amendment when two requirements are met: (1) the deprivation alleged must be,
                                  10   objectively, sufficiently serious, Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing
                                  11   Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official possesses a
                                  12   sufficiently culpable state of mind, id. (citing Wilson, 501 U.S. at 297). Plaintiff’s
Northern District of California
 United States District Court




                                  13   allegation that the inclusion of allegedly false information in his file will have an adverse
                                  14   effect “with the parole board and court, etc.,” is conclusory and speculative. Furthermore,
                                  15   there is no allegation that the confidential memo has subjected Plaintiff to inhumane prison
                                  16   conditions that amount to “cruel and unusual punishment.” Lastly, there is simply no
                                  17   caselaw supporting Plaintiff’s assertion that the “reckless disregard for the truth”
                                  18   constitutes an Eighth Amendment violation. Accordingly, the Eighth Amendment claim is
                                  19   DISMISSED for failure to state a claim.
                                  20          3.      Due Process - Administrative Appeals
                                  21          Plaintiff’s claim that his rights were violated by the appeals process also fails to
                                  22   state a claim. He claims Defendant M. Valdez’s refusal to grant his appeal at the second
                                  23   level of appeal and Defendant G. Bickham’s denial at the third level of appeal constitute
                                  24   retaliation. However, such a claim suggests that every time an appeals examiner denies an
                                  25   appeal it is retaliatory. Furthermore, Plaintiff fails to allege sufficient facts to state all the
                                  26   elements for a retaliation claim, i.e., that these Defendants’ actions chilled Plaintiff’s
                                  27   exercise of his First Amendment rights and did not reasonably advance a legitimate
                                  28                                                    3
                                             Case 5:20-cv-02035-BLF Document 10 Filed 09/03/20 Page 4 of 6




                                   1   correctional goal. See Rhodes, 408 F.3d at 567-68. He may attempt to state a retaliation
                                   2   claim against them in an amended complaint by alleging sufficient facts in support.
                                   3   However, Plaintiff is advised that he must have separately exhausted his retaliation claim
                                   4   against Defendants Valdez and Bickham before filing this suit. If he failed to do so, the
                                   5   claims against them will be subject to dismissal for failure to exhaust. See McKinney v.
                                   6   Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); see Vaden v. Summerhill, 449 F.3d 1047,
                                   7   1051 (9th Cir. 2006) (where administrative remedies are not exhausted before the prisoner
                                   8   sends his complaint to the court it will be dismissed even if exhaustion is completed by the
                                   9   time the complaint is actually filed).
                                  10           To the extent that Plaintiff is asserting a violation of substantive due process based
                                  11   on the denials, he fails to state a claim. California Code of Regulations, title 15 §§ 1073
                                  12   and 3084 grant prisoners in the county jails and state prisons a purely procedural right: the
Northern District of California
 United States District Court




                                  13   right to have a prison appeal. The regulations simply require the establishment of a
                                  14   procedural structure for reviewing prisoner complaints and set forth no substantive
                                  15   standards; instead, they provide for flexible appeal time limits, see Cal. Code Regs. tit. 15,
                                  16   § 3084.6, and, at most, that “no reprisal shall be taken against an inmate or parolee for
                                  17   filing an appeal,” id. § 3084.1(d). Although there certainly is a right to petition the
                                  18   government for redress of grievances, see Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir.
                                  19   1995) (a First Amendment right), there is no right to a response or any particular action.
                                  20   See Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991) (“prisoner's right to petition the
                                  21   government for redress ... is not compromised by the prison's refusal to entertain his
                                  22   grievance.”). Based on his allegations, Plaintiff was clearly not denied his right to have a
                                  23   prison appeal. His disagreement with the disposition of those appeals give rise to a
                                  24   constitutional violation. Accordingly, this due process claim must be dismissed for failure
                                  25   to state a claim.
                                  26   ///
                                  27   ///
                                  28                                                  4
                                          Case 5:20-cv-02035-BLF Document 10 Filed 09/03/20 Page 5 of 6




                                   1          4.     Slander and Defamation
                                   2          Lastly, Plaintiff’s claims for slander and defamation are not cognizable under §
                                   3   1983. Defamation alone does not state a constitutional claim, even when done under color
                                   4   of state law. See Paul v. Davis, 424 U.S. 693, 701-710 (1976); Rutledge v. Arizona Board
                                   5   of Regents, 660 F.2d 1345, 1353 (9th Cir. 1981), aff'd sub nom. Kush v. Rutledge, 460 U.S.
                                   6   719 (1983); see also Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981) (no subject
                                   7   matter jurisdiction over claim of slander by police officer because no violation of federal
                                   8   right). Accordingly, Plaintiff fails to state a cognizable claim based on Defendant R.
                                   9   Castillo’s authoring of the allegedly “slanderous [and] defamatory” confidential memo and
                                  10   Defendant Mojica’s approval of that memo.
                                  11

                                  12                                         CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons state above, the Court orders as follows:
                                  14          1.     Plaintiff’s Eighth Amendment, due process, slander and defamation claims
                                  15   are DISMISSED for failure to state cognizable claims.
                                  16          2.     The First Amendment retaliation claim is DISMISSED with leave to
                                  17   amend. Within twenty-eight (28) days from the date this order is filed, Plaintiff shall file
                                  18   an amended complaint using the court’s form complaint to attempt to state sufficient facts
                                  19   to state a First Amendment retaliation claim against any named Defendant. The amended
                                  20   complaint must include the caption and civil case number used in this order, i.e., Case No.
                                  21   C 20-02035 BLF (PR), and the words “AMENDED COMPLAINT” on the first page.
                                  22   Plaintiff must answer all the questions on the form in order for the action to proceed.
                                  23   Plaintiff is reminded that the amended complaint supersedes the original, and Plaintiff may
                                  24   not make references to the original complaint. Claims not included in the amended
                                  25   complaint are no longer claims and defendants not named in an amended complaint are no
                                  26   longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  27          3.     Failure to respond in accordance with this order by filing an amended
                                  28                                                 5
                                            Case 5:20-cv-02035-BLF Document 10 Filed 09/03/20 Page 6 of 6




                                   1   complaint in the time provided will result in the dismissal of this action without
                                   2   prejudice and without further notice to Plaintiff.
                                   3             IT IS SO ORDERED.
                                   4   Dated: _September 3, 2020_______               ________________________
                                                                                      BETH LABSON FREEMAN
                                   5
                                                                                      United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.20\02035Herrera_dwlta

                                  26

                                  27

                                  28                                              6
